Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  January 5, 2018                                                                                     Stephen J. Markman,
                                                                                                                Chief Justice

                                                                                                           Brian K. Zahra
  156708(56)                                                                                       Bridget M. McCormack
                                                                                                         David F. Viviano
                                                                                                     Richard H. Bernstein
                                                                                                          Kurtis T. Wilder
  MATTHEW T. THIEL and NIKOLE M. THIEL,                                                             Elizabeth T. Clement,
          Plaintiffs/Counterdefendants-                                                                              Justices

          Appellees,
  and

  WILLIAM TRAYWICK and MARCIA
  TRAYWICK,
           Intervening Plaintiffs/
           Counterdefendants-Appellees,
                                                                   SC: 156708
  v                                                                COA: 333000
                                                                   Allegan CC: 15-055184-CK
  DAVID L. GOYINGS and HELEN M.
  GOYINGS,
             Defendants/Counterplaintiffs-
             Appellants.
  __________________________________________/

        On order of the Chief Justice, the motion of the Modular Home Builders
  Association to file a brief amicus curiae is GRANTED. The amicus brief submitted on
  December 28, 2017, is accepted for filing.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                                 January 5, 2018

                                                                              Clerk